IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-72,253-02


                     EX PARTE CHARLES DWAYNE FAULK, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1476053-A IN THE 185TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of aggravated robbery with a deadly weapon and sentenced to 15

years’ imprisonment. He did not appeal his conviction. Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

        On Nov. 25, 2019, the State moved for an order designating issues. The trial court took no

action on the motion. The district clerk properly forwarded this application to this Court under

Texas Rule of Appellate Procedure 73.4(b)(5). However, Applicant’s actual innocence and

ineffective-assistance claims both allege facts that, if true, might entitle him to relief. Strickland v.

Washington, 466 U.S. 668 (1984). Accordingly, the record should be developed. We remand this
application to the trial court to complete its evidentiary investigation and make findings of fact and

conclusions of law.

        The trial court shall order trial counsel to respond to Applicant’s ineffective-assistance claim.

In developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the

trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent at

the hearing. See TEX . CODE CRIM . PROC . art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: February 26, 2020
Do not publish